Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.

Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive. Specifically, the office has to respectfully disagree with an argument that Abe does not disclose “two shift register circuits that operate alternately”.  Abe (Fig. 8) clearly discloses that the common scan driver (13) and the gate scan circuit (12) are two shift registers (Fig. 12; Para. 0074; Fig. 19; Para. 0101) that operate alternately (Fig. 4; Para. 0043).
Further, on a closer look, the link line LL of Lee’474 (Fig. 20) does slightly overlap the driving circuit IP (figure reproduced below). However, the touch line does not completely overlap the transistor circuit TDC-T as shown in applicant’s figure 8 (see remarks, page 14). Therefore, Lee discloses the limitation “wherein the sensing signal lines overlap the second driving circuit outside of the dam part” as claimed. 

    PNG
    media_image1.png
    427
    703
    media_image1.png
    Greyscale

With respect to the arguments that Lee’474 does not disclose the limitation “the first driving circuit is disposed inside a closed loop area defined by the dam part”. Since Lee’474 does not explicitly disclose the above limitations as argued by the applicant, a new ground(s) of rejection is made in view of Lee’017.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0179467 A1, hereinafter “Kim’467) in view of Lee et al. (US 2017/0149017 A1, hereinafter “Lee’017”) and Lee et al. (US 2019/0121474 A1, hereinafter “Lee’474”).

As to claim 1, Kim’467 (Fig. 2) discloses a display device (10) comprising: 
a base layer (SUB) comprising a display area (DA) and a non-display area (NDA) bordering at least a portion of the display area (Para. 0065, 0081);  
a circuit element layer (Fig. 14 element BUF1; Para. 0113-0114) comprising a first driving circuit (Fig. 7 element SD) and a second driving circuit (Fig. 2 element T-IC; Para. 0078) disposed in the non-display area (Fig. 2 element NDA) of the base layer (SUB), and a pixel driving circuit (Fig. 3) disposed in the display area of the base layer and configured to receive a driving signal from the first driving circuit (Fig. 2 element G1);  
a display element layer (Fig. 4 element PXL; pixel layer) disposed in the display area of the base layer and including display elements (OLED) provided on the circuit element layer (Fig. 14 element BUF1; OLED inherently will be on the BUF1 layer directly or indirectly);  
a thin film encapsulation layer (ENC) that covers the display element layer in the display area and covers the first driving circuit and the second driving circuit in the non-display area (Para. 0013, 0061); and 
a touch sensing layer (TS) comprising a plurality of sensing signal lines (Tx1, Tx2…Tx6) and a plurality of touch electrodes (Rx1-Rx4), the sensing signal lines are configured to provide a touch sensing signal (TSP) from the second driving circuit to the touch electrodes (T-IC); and
wherein the first driving circuit (Fig. 7 element SD) is connected to the pixel driving circuit (Fig. 3; S1 is connected to the gate lines) but not the touch electrodes (Para. 0067-0069, the shift register SD supplies the scan signal to the gate lines),

Kim’467 does not disclose a dam part formed in a closed loop shape to surround the display area,
the first driving circuit is disposed inside a closed loop area defined by the dam part and the second driving circuit is disposed outside the closed loop area defined by the dam part,
the sensing signal lines are disposed over the dam part to be in contact with the second driving circuit outside of dam part, and
wherein the sensing signal lines overlap the second driving circuit outside of the dam part. 

However, Lee’017 (Fig. 1) teaches disclose a dam part (140) formed in a closed loop shape to surround the display area (110; Para. 0078),
the first driving circuit (113) is disposed inside a closed loop area defined by the dam part (Para. 0077). 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to include a dam part in Kim’467’s device as taught by Lee. The motivation would have been to seal the display elements from external air or moisture (Lee; Para. 0008).
 And, Lee’474 teaches the second driving circuit (TDC) is disposed outside the closed loop area defined by the dam part (Fig. 20 element DAM; Para. 0056, 0203, TDC is disposed outside the dam), and
the sensing signal lines (Fig. 20 element TL) are disposed over the dam part (DAM) to be in contact with the second driving circuit outside of dam part (IP; Para. 0201-0203), and
wherein the sensing signal lines (LL) overlap the second driving circuit (IP) outside of the dam part (DAM; Para. 0202-0203, on a closer look the LL slightly overlaps IP). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Lee to combine the teaching of Lee in the device disclosed by Kim’467/Lee. The combination would have merely yielded the predictable results of protecting the display pixels from moisture (Lee’474; Para. 0208). 

As to claim 2, Kim’467 (Fig. 2) discloses the display device of claim 1, wherein the plurality of touch electrodes comprises:
a plurality of first touch electrodes arranged in a first direction (TX1-TX6); and 
a plurality of second touch electrodes arranged in a second direction substantially perpendicular
to the first direction (RX1-RX4). 

As to claim 10, Lee’017 (Fig. 1) teaches further comprising a dam part (140) formed in a rectangular closed loop shape to surround the display area (Para. 0035).

 	As to claim 12, Kim’467 (Fig. 2) discloses the display device of claim 2, wherein the first driving circuit (SR) and the second driving circuit (SW) are both disposed in the non-display area (NDA) of the base layer (SUB) substantially parallel to the first direction. 
 
As to claim 13, Kim’467 (Fig. 7) discloses the display device of claim 2, wherein the first driving circuit (SD) is provided substantially parallel to the first direction (vertical direction), and the second driving circuit (T-IC) is provided substantially parallel to the second direction (horizontal direction, the 

	As to claim 14, Lee’474 teaches the display device of claim 2, wherein a portion of the second driving circuit overlaps the dam part (Fig. 20 element DAM; it would be merely a design choice to overlap the driving circuit with the dam part; Lee’017; Para. 0083, it discloses having the DAM part over the gate driver).

Claim 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim’467, Lee’017 and Lee’474 as applied to claim 2 above, further in view of Mizuhashi et al. (US 2012/0044166 A1, hereinafter “Mizuhashi”).

As to claim 3, Kim’467 (Fig. 2) discloses the display device of claim 2, wherein the second driving circuit (Fig. 10 element T11-T13) configured to sequentially output the touch sensing signal (Fig. 12; Para. 0103), 
wherein the touch sensing layer (Fig. 2 element TS) further comprises a plurality of sensing signal lines (TW1-TW6) for supplying the touch sensing signal outputted from the second shift register to a plurality of first touch electrodes (TX1-TX6). 
Kim’467 does not disclose the second driving circuit includes a second shift register,
a plurality of signal pads is disposed in a pad area of the non-display area that are connected to ends of the plurality of sensing signal lines.
However, Mizuhashi teaches the second driving circuit includes a second shift register (Fig. 23 element 73; Para. 0148). 

And, Lee’017 (Fig. 1) teaches a plurality of signal pads is disposed in a pad area (120; Para. 0079-0080) of the non-display area that are connected to ends of the plurality of sensing signal lines (Para. 0079). 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teaching of Lee’017 to include pad electrodes in a device disclosed by Kim’467. The motivation would have been to connect the driving lines of the touchscreen display to the driving circuitry to transmit the driving signals (Lee’017; Para. 0079). 

 	As to claim 4, Mizuhashi teaches the display device of claim 3, wherein the second shift register comprises a plurality of stages arranged in a first direction (Fig. 23 element 79(1), 79(2)..; Para. 0149) and sequentially driven in the first direction (Para. 0148), and the plurality of stages is connected to the plurality of sensing signal lines (Fig. 23 elements St(1), St(2)..), respectively (Para. 0149). 
 
As to claim 5, Kim’467 (Fig. 2) discloses the display device of claim 3, wherein the touch sensing layer further comprises a plurality of read-out lines (RW1-RW4) connected to first ends of the second touch electrodes (Rx1-Rx4), respectively, to read out signals from the second touch electrodes (Para. 0081). 

As to claim 7, Kim’467 does not disclose discloses the display device of claim 3, wherein the second driving circuit further comprises a second control signal line for supplying a second control signal to drive the second shift register. 
However, Mizuhashi (Fig. 22) discloses the display device of claim 3, wherein the second driving circuit (71) further comprises a second control signal line (SVST) for supplying a second control signal (SVST) to drive the second shift register (73; Para. 0146). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Mizuhashi to include a shift register for a touch detection circuit in the device disclosed by Kim’467/Lee. The motivation would have been to increase the speed of a touch detection (Mizuhashi; Para. 0140). 

 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim’467, Lee’017, Lee’474 and Mizuhashi as applied to claim 5 above, and further in view of Chang et al. (US 2011/0012853 A1, hereinafter “Chang”).

As to claim 6, Kim’467 discloses the display device of claim 5, wherein the plurality of read-out lines comprises:
first read-out lines (RW1-RW2) connected to first ends of the second touch electrodes (Rx1, Rx2), respectively, to read out signals from the second touch electrodes.
Kim’467 does not disclose second read-out lines connected to second ends of the second touch electrodes, respectively, to read out the signals from the second touch electrodes. 
However, Chang teaches second read-out lines connected to second ends of the second touch electrodes, respectively, to read out the signals from the second touch electrodes (Fig. 2A; Para. 0041). 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to improve the base device of Kim’467. Chang, as discussed above, teaches a well-known method of connecting the .  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim’467 in view of Mizuhashi et al. (US 2012/0044166 A1, hereinafter “Mizuhashi”), Abe et al. (US 2015/0355767 A1, hereinafter “Abe”), Kim’017 and Lee’474.

As to claim 8, Kim’467 (Fig. 2) discloses a display device (10) comprising: 
a base layer (SUB) comprising a display area (DA) and a non-display area (NDA) bordering at least a portion of the display area (Para. 0065, 0081);  
a circuit element layer (Fig. 14 element BUF1; Para. 0113-0114) comprising a first driving circuit (Fig. 7 element SD) and a second driving circuit (Fig. 2 element T-IC; Para. 0078) disposed in the non-display area (Fig. 2 element NDA) of the base layer (SUB), and a pixel driving circuit (Fig. 3) disposed in the display area of the base layer and configured to receive a driving signal from the first driving circuit (Fig. 2 element G1);  
a display element layer (Fig. 4 element PXL; pixel layer) disposed in the display area of the base layer and including display elements (OLED) provided on the circuit element layer (Fig. 14 element BUF1; OLED inherently will be on the BUF1 layer directly or indirectly);  
a thin film encapsulation layer (ENC) that covers the display element layer in the display area and covers the first driving circuit and the second driving circuit in the non-display area (Para. 0013, 0061); and 

wherein the second driving circuit (Fig. 2 element T-IC) configured to sequentially output the touch sensing signal (Fig. 12 element TSP1, TSP2; Para. 0103-0104),
a first shift register (SD) configured to sequentially output and supply scan signals to the pixel driving circuit (Fig. 12 elements S1, S2, S3; Para. 0093, 0102);  and 
a first control signal line (Fig. 2 element the signal line connecting LS and SR) configured to supply a first control signal (GDC) to drive the first shift register (Para. 0076). 
Kim’467 does not disclose a dam part formed in a closed loop shape to surround the display area,
the second driving circuit includes a second shift register, wherein the second shift register is connected to the first control signal line,
the second shift register receives a second control signal to drive the second shift register through the first control signal line, and
wherein the first shift register and the second shift register operate alternately, 
wherein
the first driving circuit is disposed inside a closed loop area defined by the dam part and the second driving circuit is disposed outside the closed loop area defined by the dam part,
the sensing signal lines are disposed over the dam part to be in contact with the second driving circuit outside of dam part.
However, Mizuhashi teaches the second driving circuit includes a second shift register (Fig. 23 element 73; Para. 0148), wherein the second shift register (Fig. 22 element 73) is connected to the first 
the second shift register receives a second control signal (the clock signal CCK is a waveform, and the claim does not require the first control signal and the second control signal to be different signals) to drive the second shift register through the first control signal line (Para. 0149). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Mizuhashi to include two shift registers for the touch driving and the display driving in the device disclosed by Kim’467/Kim’021. The motivation would have been to improve the detection sensitivity (Mizuhashi; Para. 0003). 
And, Abe (Fig. 9) teaches wherein the first shift register (13SR; Para. 0065) and the second shift register (12; Para. 0070, 0074; Fig. 12) operate alternately (Fig. 4; Para. 0043-0044, the touch driving and the display driving periods are alternately arranged). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Abe to perform the touch driving and the gate driving alternately in the display device of Kim’467/Mizuhashi. The motivation would have been to perform the touch sensing operation in periods free from the fluctuation in the video signal lines (Abe; Para. 0044). 
Further, Lee’017 (Fig. 1) teaches disclose a dam part (140) formed in a closed loop shape to surround the display area (110; Para. 0078),
the first driving circuit (113) is disposed inside a closed loop area defined by the dam part (Para. 0077). 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to include a dam part in Kim’467’s device as taught by Lee’017. The motivation would have been to seal the display elements from external air or moisture (Lee’017; Para. 0008).

the sensing signal lines (Fig. 20 element TL) are disposed over the dam part (DAM) to be in contact with the second driving circuit outside of dam part (IP; Para. 0201-0203), and
wherein the sensing signal lines (LL) overlap the second driving circuit (IP) outside of the dam part (DAM; Para. 0202-0203, on a closer look the LL slightly overlaps IP). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Lee to combine the teaching of Lee’474 in the device disclosed by Kim’467/Lee’017. The combination would have merely yielded the predictable results of protecting the display pixels from moisture (Lee’474; Para. 0208). 

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Aoki et al. (US 2019/0171319 A1) teaches switching for segment driving (Fig. 8). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625